Citation Nr: 1042633	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-05 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
asbestosis.

2.	Entitlement to service connection for sinusitis, claimed as 
secondary to asbestosis.

3.	Entitlement to service connection for headaches, claimed as 
secondary to service-connected hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1959 to January 1962.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which declined to reopen claims for service connection for 
asbestosis and denied claims for secondary service connection for 
sinusitis and headaches.  In the December 2006 supplemental 
statement of the case, the RO appears to have implicitly reopened 
the claim for service connection for asbestosis by deciding the 
issue on its merits rather than addressing the predicate matter 
of whether new and material evidence has been received.  
Notwithstanding the RO's action, the Board must conduct an 
independent review of the evidence to determine whether new and 
material evidence has been submitted sufficient to reopen a prior 
final decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The claim was previously before the Board in September 2008 and 
was remanded for additional development.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review of the issues 
decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  A claim for service connection for asbestosis was denied by 
rating decision in August 2003, and the Veteran did not timely 
perfect an appeal.  

2.  Evidence received since August 2003 does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for asbestosis and does not raise a reasonable 
possibility of substantiating the claim.

3.  As service connection for asbestosis has not been 
established, there is no legal basis for a grant of service 
connection for sinusitis as secondary to asbestosis.

4.  The evidence does not indicate that the Veteran has a 
headache disability related to his service-connected hearing loss 
or tinnitus.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying service connection 
for asbestosis is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2010).

2.  The evidence added to the record since August 2003 is not new 
and material to the claim for service connection for asbestosis, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

3.  The matter of service connection for sinusitis, as secondary 
to asbestosis, is without legal merit.  38 C.F.R. § 3.310 (2010).

4.  The criteria for service connection for headaches secondary 
to hearing loss and tinnitus are not met.  38 U.S.C.A. §§ 1110, 
1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).


In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim, and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in March 2005, which substantially complied with the notice 
requirements.  Complete notice was sent in March 2006, and the 
claims were readjudicated in supplemental statements of the case 
in December 2006, May 2007, and October 2010.  Mayfield, 444 F.3d 
at 1333.

VA has obtained afforded the appellant physical examinations and 
obtained medical opinions as to the etiology and severity of 
disabilities.  With respect to the claim for service connection 
for sinusitis, the claim is denied as a matter of law; therefore, 
a VA examination is not required.  

The Veteran was scheduled for a VA examination of his claimed 
headache disability in April 2007, but he failed to appear and 
did not show good cause for his absence or ask to reschedule the 
examination.  The law provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated on the 
evidence of record.  See 38 C.F.R. § 3.655(b).  While the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is essential 
in obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 
reconsidered, 1 Vet. App. 406 (1991).  Further, a claimant for VA 
benefits has the responsibility to present and support the claim. 
38 U.S.C. § 5107(a).  Therefore, VA has satisfied its duty to 
assist the Veteran in this regard.  38 C.F.R. § 3.655.  


The record indicates that the Veteran's service treatment 
records, which were previously in evidence, have been misplaced.  
The claim was remanded in September 2008 so that a search could 
be made for the missing records.  VA has a responsibility to 
continue to search for such records until it is determined that 
they do not exist or that further attempts to obtain them would 
be futile.  The non-existence or unavailability of such records 
must be verified by each Federal department or agency from whom 
they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2)(3).  After a thorough search, which is documented in 
the claims file, it has been determined that the records cannot 
be located.  VA has a heightened obligation to assist the Veteran 
in the development of his case when records in the possession of 
the government are presumed to have been destroyed or lost.  See 
O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

New and Material Evidence to Reopen a Claim for Asbestosis

The Veteran's original claim for service connection for 
asbestosis was denied by a rating decision in August 2003.  He 
filed a notice of disagreement, and a statement of the case was 
issued; however, the Veteran did not timely perfect an appeal, 
and the decision became final at the end of the statutory time 
limit.  38 U.S.C.A. § 7105; 38 C.F.R. §20.1103.  Consequently, 
the claim can only be reopened if new and material evidence has 
been submitted since the last prior final decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of the 
last prior final denial of the claim.  It is "material" if, by 
itself or when considered with previous evidence of record, it 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence must not be cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim, and it must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  For 
the purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The evidence relevant to the claim for service connection for 
asbestosis which was of record at the time of the August 2003 
decision consisted of the Veteran's service treatment records; a 
letter from G.Z., M.D., the Veteran's private physician, noting 
that the Veteran had mild obstructive lung defect and x-ray 
evidence of interstitial fibrosis consistent with asbestosis; and 
VA outpatient treatment records dated between January 2001 and 
December 2002.  The claim was denied because the RO determined 
that asbestos exposure in service could not be established and 
there was a history of post-service exposure.

Relevant evidence that has been associated with the claims folder 
since the August 2003 rating decision includes the report of an 
August 2006 VA respiratory examination in which it was determined 
that the Veteran does not have asbestosis or mesothelioma; VA 
outpatient treatment records dated between May 2005 and April 
2007, including a CT scan in September 2006 which revealed apical 
pleural thickening and dependent atelectasis; and statements from 
the Veteran.

After carefully reviewing the relevant evidence, the Board 
concludes that the Veteran's claim for service connection for 
asbestosis cannot be reopened.  The claim was previously denied 
because, although there was some evidence of lung fibrosis, the 
Veteran's exposure to asbestosis in service was not confirmed.  
New and material evidence in this case would be evidence 
indicating that he had been exposed to asbestos in service.  The 
newly obtained medical evidence does not relate to whether the 
Veteran was in fact exposed to asbestos in service as he 
believes.  Furthermore, it does not establish that he has a lung 
disease associated with asbestos exposure.  Thus, while the 
medical evidence is new, it does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  

As noted above, the Veteran's service treatment records have 
apparently been misplaced.  While this situation is regrettable, 
it does not affect the disposition of the current claim.  The 
records which are now missing were in evidence and were reviewed 
prior to the August 2003 rating decision.  The Veteran has not 
alleged that there are any other service records which have not 
been reviewed.  Therefore, even if the service treatment records 
could be located, they would not constitute new and material 
evidence sufficient to reopen the claim for service connection 
for asbestosis.  Accordingly, the claim for service connection 
for asbestosis cannot be reopened.  

Sinusitis

The Veteran is seeking service connection for sinusitis, which he 
contends results from asbestosis.  Service connection for 
sinusitis on a direct basis was denied in August 2003.  

Secondary service connection is awarded when a disability is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  The claim of service 
connection for asbestosis has been denied.  Because the 
underlying disability is not service-connected, there is no legal 
basis for granting the claim of service connection for sinusitis 
on a secondary basis.  Therefore, as a matter of law, the claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Headaches

The Veteran is seeking service connection for a headache 
disability, which he contends results from his service-connected 
hearing loss and tinnitus.  Service connection for headaches on a 
direct basis was denied in August 2003.  In connection with the 
current claim, a VA examination was scheduled for him in April 
2007; however, the Veteran did not appear for the examination, 
and he failed to show good cause for his absence or to request 
that the examination be rescheduled.  Evidence obtained from this 
examination could have been material to the outcome of this 
claim.

The Veteran is competent to describe the symptoms he has 
experienced; however, as a layperson, he is not competent to 
provide a medical opinion about the cause of a current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his statements alone do not constitute 
competent evidence that his headaches are caused by any of his 
service-connected disabilities.  Other than the Veteran's own 
statements, there is no evidence of record indicating that he has 
a headache disability which may be associated with his service-
connected hearing loss and tinnitus.  Accordingly, the claim is 
denied.  


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for asbestosis has not been received, and the 
claim is not reopened.  

Service connection for sinusitis secondary to asbestosis is 
denied.  

Service connection for a headache disability secondary to 
service-connected hearing loss and tinnitus is denied. 




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


